UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6932


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM A. WHITE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, District Judge. (7:13-cr-00013-GEC-1; 7:17-cv-81265-GEC)


Submitted: December 22, 2017                                      Decided: January 22, 2018


Before MOTZ, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William A. White, Appellant Pro Se. Laura Day Rottenborn, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William A. White seeks to appeal the district court’s orders denying relief on his

28 U.S.C. § 2255 (2012) motion and denying reconsideration. *            The order is not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that White has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny White’s

motion to correct the docketing of the appeal, and dismiss the appeal. We dispense with




       *
        Although the district court should have construed White’s motion as a motion
pursuant to Fed. R. Civ. P. 59(e) rather than Fed. R. Civ. P. 60(b), and denied it rather
than dismissed it, see MLC Auto., LLC v. Town of S. Pines, 532 F.3d 269, 276 (4th Cir.
2008), as we conclude that White’s motion was nonetheless without merit, we also
conclude that White is not entitled to a certificate of appealability regarding the denial of
his motion for reconsideration.

                                             2
oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            3